MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                 Oct 14 2015, 9:37 am
this Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
William J. Cohen                                         Gregory F. Zoeller
Cohen Law Offices                                        Attorney General of Indiana
Elkhart, Indiana
                                                         J.T. Whitehead
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Bucky Willard Kado and                                   October 14, 2015
Amanda Dankert,                                          Court of Appeals Case No.
Appellants-Defendants,                                   20A05-1502-CR-73
                                                         Appeal from the Elkhart Superior
        v.                                               Court
                                                         The Honorable Charles C. Wicks,
State of Indiana,                                        Judge
Appellee-Plaintiff                                       Trial Court Cause Nos.
                                                         20D05-1307-FD-790
                                                         20D05-1307-FD-805



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 1 of 9
[1]   Bucky Kado and Amanda Dankert (collectively, the Appellants) appeal their

      convictions for Class D Felony Possession of Marijuana1 and Class A

      Misdemeanor Possession of Paraphernalia.2 They argue that the trial court

      abused its discretion when it determined that the Appellants consented to a

      search of their house and when it denied their motion to suppress. Finding that

      the trial court did not abuse its discretion, we affirm.


                                                           Facts
[2]   At some time prior to May 30, 2013, State Trooper Brian Hoffman observed

      Dankert purchasing items at the Five Point Gardens store in South Bend,

      Indiana. Based on his knowledge of the store and the items sold there, this was

      “enough to give [him] a little suspicion[.]” Tr. p. 20. He subpoenaed power

      records of the Appellants’ house and found the usage to be much higher than

      his own house, despite the Appellants’ house being smaller. He also received

      an anonymous tip that marijuana was being grown at the house.


[3]   Based on this information, on May 30, 2013, Trooper Hoffman and Detective

      Andy Whitmyer conducted a “knock and talk” 3 at the Appellants’ home in

      order to ask them whether they were growing marijuana. As Kado opened the

      door, Trooper Hoffman and Detective Whitmyer noticed a strong odor of




      1
          Ind. Code § 35-48-4-11(1).
      2
          I.C. § 35-48-4-8.3(a)(1) and (b).
      3
          See Hardister v. State, 849 N.E.2d 563, 570 (Ind. 2006) (explaining the “knock and talk” procedure).


      Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015                 Page 2 of 9
      marijuana. Trooper Hoffman told Kado that the officers were there to discuss

      the grow operation. According to Trooper Hoffman, Kado engaged them in “a

      very cordial conversation,” tr. p. 37, and invited the officers into the house.

      After waking up Dankert, Trooper Hoffman asked the Appellants for their

      consent to search the premises. Trooper Hoffman read a consent to search

      form “line-for-line,” standing next to Kado so that Kado could read along. Tr.

      p. 51. Among other things, the form lists the individual’s right to speak with a

      lawyer before giving consent to search. Defs.’ Ex. B. The officers allowed

      Dankert to call friends to obtain their advice, but she did not attempt to call an

      attorney. Both Appellants signed the consent to search form. Id.


[4]   After both Appellants signed the form, Kado began showing the officers around

      the house. He showed Trooper Hoffman jars of marijuana above the washer

      and dryer. He then revealed a hatch—hidden under a rug, which was under a

      table—that led to the basement grow operation. In the basement were thirty

      marijuana plants. In total, police collected 1,114 grams of marijuana from the

      Appellants’ house.


[5]   After the initial walkthrough, Trooper Hoffman provided the Appellants with

      an advice of rights form that listed Defendants’ Miranda4 rights. Again,

      Trooper Hoffman read through the form line by line. Both Appellants signed

      the form, agreeing to waive their Miranda rights. Defs.’ Ex. C.




      4
          Miranda v. Arizona, 384 U.S. 436 (1966).


      Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 3 of 9
[6]   On July 30, 2013, the State charged Kado with class D felony possession of

      marijuana and class A misdemeanor possession of paraphernalia. The

      following day, it charged Dankert with the same. On January 30, 2014, the

      Appellants filed a motion to suppress regarding the evidence obtained at the

      house. The Appellants challenged the officers’ account of the interaction. In

      their motion, they contended that “Kado asked the officers if they had a

      warrant and they stated no,” and then “Kado told them they could not come

      in.” Appellants’ App. at 28. They further contended that Kado turned his head

      away from the officers and when he did so, “the officers entered the residence

      without the defendants’ consent or permission,” and proceeded to search the

      residence. Id. at 29. As for the consent to search form, Appellants stated,

      “Only after the search, did the officers asked [sic] the defendants if they would

      sign a consent for the search.” Id. Finally, they alleged that “[b]efore signing

      anything, defendants asked the officers for a lawyer and the officers told them

      they did not need one.” Id.


[7]   In addition to these two diametrically opposed accounts, the trial court listened

      to an audio recording. State’s Ex. 3. The recording is eight and a half minutes

      in duration, was recorded after the search had been completed, and does not

      capture what the officers said to Kado at the front door. Later, when asked at

      trial why he did not record the entire interaction, Trooper Hoffman testified, “I

      don’t know if I had it with me or if it just didn’t turn on or—honestly, the way I

      keep it in my—my little booklet that I carry to the doors, if it got bumped . . .

      But I can tell you that it was not functioning.” Tr. p. 46. The recording


      Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 4 of 9
      features Trooper Hoffman having a calm conversation with Dankert. In the

      recording, Trooper Hoffman reconstructs what had happened so far:


              So I knocked on the door, and uh, eventually [Kado] came to the
              door and we identified ourselves, explained to him what we were
              doing . . . So he invited us in, we came in, explained to you
              further what’s going on, read the consent to search with you,
              correct? . . . You agreed to all that, signed it. And then [Kado]
              took me down, showed me the grow areas . . . Then I read you
              the advice of rights, you’re good there, signed that. And
              basically we started talking to you about what’s going on and
              filling you in, the cooperation and all that.


      State’s Ex. 3. Although this account was essentially a monologue without

      Dankert’s explicit affirmation, Dankert did not disagree with the account and

      continued conversing with the officer. Following a hearing, the trial court

      denied the motion, concluding that the Appellants consented to the search:

      “listening to the audio tape, the court cannot conclude anything but that the

      defendants were patiently explained their rights and that the conversation was

      cordial as the officer described.” Appellants’ App. at 67.


[8]   On October 27, 2014, a bench trial was held and the trial court found the

      Appellants guilty. It sentenced Kado to 540 days at the Indiana Department of

      Correction, with 539 days suspended; a $1,500 fine, with $1,200 suspended; a

      $200 interdiction fee; and one year at the County Jail, with 364 days suspended.

      Dankert received the same sentence, but with both incarceration terms

      completely suspended. The Appellants now appeal.




      Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 5 of 9
                                    Discussion and Decision
[9]    The Appellants argue that the trial court erred in admitting the evidence

       obtained at the house. A trial court has broad discretion in ruling on the

       admissibility of evidence, and we will only disturb a trial court’s ruling upon a

       showing of an abuse of discretion. State v. Lloyd, 800 N.E.2d 196, 198 (Ind. Ct.

       App. 2003). An abuse of discretion occurs when a decision is clearly against

       the logic and effect of the facts and circumstances before the trial court. Id. In

       reviewing the admissibility of evidence, we consider only the evidence in favor

       of the trial court’s ruling and any unrefuted evidence in the appellant’s favor.

       Id. We conduct a de novo review of a trial court’s ruling on the

       constitutionality of a search or seizure. Belvedere v. State, 889 N.E.2d 286, 287

       (Ind. 2008).


[10]   The Appellants make claims under both the United States and Indiana

       Constitutions. Both Constitutions protect “[t]he right of the people to be secure

       in their persons, houses, papers, and effects, against unreasonable searches and

       seizures . . . .” U.S. Const. amend. IV; Ind. Const. art. I, § 11. As our Supreme

       Court has made clear, “Many search and seizure issues are resolved in the same

       manner under both the Indiana and Federal Constitutions.” Campos v. State,

       885 N.E.2d 590, 596 (Ind. 2008). Two such issues are the warrant requirement

       and the exceptions to that requirement. Id. at 596-600. Therefore, we will

       address the claims under both Constitutions simultaneously.




       Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 6 of 9
[11]   While searches conducted without a warrant are generally prohibited, there are

       a few well-delineated exceptions to the warrant requirement. Peel v. State, 868
N.E.2d 569, 574-75 (Ind. Ct. App. 2007). One exception obtains when consent

       is given to the search. Id. at 575. When the State relies upon consent to justify

       a warrantless search, it has the burden of proving that the consent was freely

       and voluntarily given. Hannoy v. State, 789 N.E.2d 977, 988 (Ind. Ct. App.

       2003)


[12]   The Appellants argue that since the State has the burden of proof to show a

       valid consent, “[w]here the police failed to record the conversation at the

       doorstep, and there is a dispute on consent to enter, then the State failed to

       prove consent to enter.” Appellants’ Br. 4. This is an incorrect statement of

       law; the State is not required to prove consent by an audio recording. This

       argument, in effect, asks us to invalidate every consent to search that was not

       captured on tape. We decline to do so.


[13]   This is not a case involving an agreed-upon set of facts giving rise to an

       ambiguous consent. In such a case, it would be appropriate to weigh several

       factors to determine whether consent was given voluntarily. See Meyers v. State,

       790 N.E.2d 169, 172 (Ind. Ct. App. 2003) (listing seven factors used to

       determine whether a consent was voluntary). Rather, this case involves two

       unambiguous, but diametrically opposed, accounts. Clearly, if the Appellants’

       account is true—that they asked the officers to produce a warrant; that the

       officers barged in without invitation; that the officers refused to leave when the

       Appellants requested an attorney—then there was not consent to search and the

       Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 7 of 9
       search would be invalid. A subsequent signature on the consent to search form

       would not cure such a search of invalidity. Ware v. State, 782 N.E.2d 478, 482-

       83 (Ind. Ct. App. 2003). But if the officers’ account is true—that they asked

       permission to enter; that Kado cordially invited them in; that they read the

       consent to search form, which the Defendants signed; that the officers searched

       the house after obtaining the signatures; that they read the advice of rights form,

       which the Defendants signed—then there was consent to search and the search

       would be valid.


[14]   Our standard of review makes clear that the determination of which account to

       believe is within the trial court’s discretion, not ours. In making this

       determination, the trial court was not limited to uncorroborated testimony. In

       addition, the trial court considered the signed consent to search form, the signed

       advice of rights form, and the audio recording. After considering the evidence,

       the trial court determined, “The audio tape is an objective piece of evidence

       which substantially corroborates Trooper Hoffman’s version of the events of

       May 30, 2013, and effectively refutes defendant’s [sic] assertion that they were

       threatened or intimidated into signing the requisite consent and waiver forms.”

       Appellants’ App. at 68.


[15]   The trial court countenanced the Defendants’ account, admitting the possibility

       that Trooper Hoffman was a “very slick operator,” id., who violated the

       Appellants’ rights, made nice while in the house, and then created an audio

       tape of a cordial conversation to cover his trail. But having admitted the

       possibility, the trial court found “that the State of Indiana’s version of the facts

       Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015   Page 8 of 9
       is more compelling than that of the defendants[.]” Id.5 This is the trial court’s

       prerogative, and we cannot say it abused its discretion in making this

       determination. Thus, because there was a valid consent to search the house, the

       Appellants’ Constitutional rights were not violated and their motion to suppress

       was properly denied.


[16]   The judgment of the trial court is affirmed.


       Bailey, J., and Mathias, J., concur.




       5
         The trial court also stated in its order that “[t]he court has no way of determining whether the search
       occurred before or after the consent to search was signed.” App. at 67. By this, we understand the trial court
       not to be speaking literally, but rather to be commenting on its inability to know with certainty what took
       place at the home. If understood literally, the statement would be contradicted by its later statement finding
       the officer’s account more credible.

       Court of Appeals of Indiana | Memorandum Decision 20A05-1502-CR-73 | October 14, 2015              Page 9 of 9